IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,572-01


                   EX PARTE CHAMEL NICOLE ANDERSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F09-56401-U IN THE 291ST DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant originally pleaded guilty in

exchange for five years’ deferred adjudication community supervision. Her guilt was later

adjudicated, and she was sentenced to ten years’ imprisonment. The Fifth Court of Appeals affirmed

her conviction. Anderson v. State, No. 05-12-01341-CR (Tex. App. — Dallas, December 2, 2013,

no pet.).

        On January 14, 2015, this Court remanded the case to the trial court to obtain affidavits and

findings addressing Applicant’s claims that she received ineffective assistance of counsel both at her
                                                                                                       2

original plea, and at adjudication of guilt. On December 7 and December 30, 2015, this Court

received supplemental records from Dallas County after remand. The supplemental records contain

an affidavit from Applicant’s trial counsel, which although somewhat general, is sufficient to address

Applicant’s claims of ineffective assistance of counsel at her initial plea. The findings of fact and

conclusions of law afer remand, which were signed by the trial court on December 17, 2015, refer

to an affidavit from adjudication counsel and to the record of the plea and adjudication proceedings,

none of which are contained in the supplemental record. Because the supplemental record is

inadequate to address the claims for which this Court remanded the case, and because the trial

court’s findings of fact and conclusions of law after remand are not entirely supported by the record,

it is necessary to remand the case to the trial court again.

        Applicant has alleged facts that, if true, might entitle to relief. Strickland v. Washington, 466
U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order the habeas record to be supplemented with transcripts of the plea and adjudication

proceedings. If adjudication counsel did in fact provide an affidavit responding specifically to

Applicant’s allegations, the trial court shall supplement the habeas record with a copy of that

affidavit.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                                  3

be forwarded to this Court within 45 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: January 13, 2016
Do not publish